Citation Nr: 1227686	
Decision Date: 08/10/12    Archive Date: 08/14/12

DOCKET NO.  10-34 247	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a back disability, to include as secondary to service-connected knee disabilities.

2.  Entitlement to service connection for a neck disability, to include as secondary to service-connected knee disabilities.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the United States Navy from August 1977 to December 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in New York, New York, in which the RO denied entitlement to service connection for chronic low back pain syndrome and degenerative disc disease of the cervical spine (claimed as back condition).  

The Veteran also submitted a notice of disagreement with a January 2009 rating decision that denied his claim for an increased rating for his service-connected left knee disability.  The RO issued an August 2009 statement of the case (SOC).  The Veteran did not perfect his appeal by filing a substantive appeal (VA Form 9).  38 C.F.R. § 20.302 (2011).  While a timely substantive appeal is not a jurisdictional requirement, see Percy v. Shinseki, 23 Vet. App. 37 (2009) (holding that the statutory timeline for the submission of a substantive appeal is not jurisdictional in nature and allowing VA to waive any applicable timeliness requirement in some circumstances), the RO did not certify the increased rating issue to the Board and closed the appeal.  Therefore, the Board will not further consider this issue.  See 38 U.S.C.A. § 7105(d)(3); 38 C.F.R. §§ 20.200, 20.202, 20.300, 20.302 (2011).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Service connection is currently in effect for chondromalacia patellae of the left and right knees.

The Veteran asserts that his current back and neck disabilities are caused by an abnormal gait that is the result of his service-connected knee disabilities.  In conjunction with the present claim, he was provided a VA examination in April 2009.  At that time, he was diagnosed with chronic low back pain syndrome, mild levoscoliosis of the thoracic spine, "shallow right paracentral herniated nucleus pulposus fifth lumbar-first sacral contracting the right first sacral nerve root," and degenerative disc disease of the cervical spine.  

The examiner opined that the Veteran's "back condition" was less likely than not "proximally due to or the result of [his] service-connected bilateral knee condition."  In support, the examiner stated that his opinion was "based on review of Service Medical Records and [V]eteran history," and that (1) the service medical records did not show any treatment for a back condition, and (2) the Veteran indicated that the onset of his back pain was "3-4 years ago."  

The examiner's etiology opinion on the Veteran's back disabilities is insufficient because it provides no reasons in support of his conclusion that the Veteran's back and neck disabilities (which he treated generally as a "back condition") were not secondary to the bilateral knee disabilities.  See Nieves-Rodriguez v. Peake, 22 Vet App 295, 304 (2008) (holding that the probative value of a medical opinion is dependent on the rationale provided).  Further, the examiner provided no opinion as to whether the Veteran's spine disabilities, if not secondary to his bilateral knee disabilities, were aggravated by those knee disabilities.  See 38 C.F.R. § 3.310 (2011).

When VA undertakes to provide an examination, it has a duty to insure that the examination, and ensuing report is adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The claims folder, including this remand, must be sent to the examiner who conducted the April 2009 examination for review; consideration of such should be reflected in the supplemental opinion or in an addendum.

(a)  Back Disability.  The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that any current back disability (any back disability diagnosed since March 2009) had its onset in service, or is otherwise the result of a disease or injury in service.

The examiner should opine as to whether it is at least as likely as not that any current back disability was either caused (in whole or in part) or aggravated (made worse as shown by comparing the current disability to medical evidence created prior to any aggravation) by his service-connected bilateral knee disabilities.

The examiner should note whether there is medical evidence created prior to any aggravation, or the earliest evidence created at any time between the time of aggravation and medical evidence showing the current level of severity of any current disability, that shows a baseline of any low back disability prior to the aggravation.

(b) Neck Disability.  The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that any current neck disability (any neck disability diagnosed since March 2009) had its onset in service, or is otherwise the result of a disease or injury in service.

The examiner should opine as to whether it is at least as likely as not that any current neck disability was either caused (in whole or in part) or aggravated (made worse as shown by comparing the current disability to medical evidence created prior to any aggravation) by his service-connected bilateral knee disabilities.

The examiner should note whether there is medical evidence created prior to any aggravation, or the earliest evidence created at any time between the time of aggravation and medical evidence showing the current level of severity of any current disability, that shows a baseline of any low back disability prior to the aggravation.  

The examiner must provide reasons for each opinion.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The absence of evidence of treatment for back problems in the Veteran's service treatment records cannot serve as the basis for a negative opinion regarding secondary service connection or aggravation.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

If the examiner who conducted the April 2009 examination is not available, another VA examiner of similar qualifications as the April 2009 examiner should review the claims file and provide the requested opinions.

If either the April 2009 examiner, or a substitute examiner as described in the immediately preceding paragraph, indicates that he or she cannot proceed with the above without additional examination of the Veteran, the Veteran should be afforded a new VA examination to obtain the necessary opinions.

2.  The agency of original jurisdiction (AOJ) should review the examination report to ensure that it contains the information and opinions requested in this remand and is otherwise complete.

3.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


